  Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 1 of 22 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 JASON CONNOLE, Individually and on                       Case No.
 Behalf of All Others Similarly Situated,
                                                          CLASS ACTION
                        Plaintiff,
                                                          COMPLAINT FOR
            v.                                            VIOLATIONS OF THE
                                                          FEDERAL SECURITIES
 ZOE’S KITCHEN, INC., GREG                                LAWS
 DOLLARHYDE, KEVIN MILES, THOMAS
 BALDWIN, SUE COLLYNS, CORDIA                             JURY TRIAL DEMAND
 HARRINGTON, and ALEC TAYLOR,

                        Defendants.




       Plaintiff Jason Connole (“Plaintiff”), on behalf of himself and all others similarly

situated, upon information and belief, including an examination and inquiry conducted by and

through his counsel, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal belief, alleges the following for his Class Action Complaint:

                         NATURE AND SUMMARY OF THE ACTION

       1.        This is a stockholder class action brought by Plaintiff on behalf of himself and all

other public stockholders of Zoe’s Kitchen, Inc. (“Zoe’s Kitchen” or the “Company”) against

Zoe’s Kitchen and the members of Zoe’s Kitchen’s Board of Directors (the “Board” or the

“Individual Defendants,” and together with Zoe’s Kitchen, the “Defendants”) for their violations

of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15

U.S.C. §§ 78n(a) and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R.

§ 240.14a-9, and to enjoin the vote on a proposed transaction, pursuant to which Zoe’s Kitchen
  Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 2 of 22 PageID #: 2



will be acquired by privately held Cava Group, Inc. (“CAVA”) through Pita Merger Sub, Inc.

(“Merger Sub”) (the “Proposed Transaction”).

       2.     On August 17, 2018, Zoe’s Kitchen and CAVA issued a joint press release

announcing they had entered into an Agreement and Plan of Merger dated August 16, 2018

(“Merger Agreement”) to sell Zoe’s Kitchen to CAVA.           Under the terms of the Merger

Agreement, each Zoe’s Kitchen stockholder will receive $12.75 for each share of Zoe’s Kitchen

common stock they own (the “Merger Consideration”). The Proposed Transaction is valued at

approximately $300 million and will be financed through a significant equity investment in

CAVA led by Act III Holdings, LLC (“Act III”), the investment vehicle created by Ronald M.

Shaich (“Shaich”), founder, chairman, and former Chief Executive Officer (“CEO”) of Panera

Bread Company (“Panera Bread”), and funds advised by The Invus Group LLC (“Invus”), with

participation from existing investors SWaN & Legend Venture Partners and Revolution Growth.

       3.     On September 10, 2018, Zoe’s Kitchen filed a Definitive Proxy Statement on

Schedule 14A (the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends

that Zoe’s Kitchen stockholders vote in favor of the Proposed Transaction, omits or

misrepresents material information concerning, among other things: (i) potential conflicts of

interest faced by Company insiders and the Company’s financial advisor, Piper Jaffray & Co.

(“Piper Jaffray”); (ii) the background process leading to the Proposed Transaction; and (iii) the

data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by Piper Jaffray.     The failure to adequately disclose such material information

constitutes a violation of Sections 14(a) and 20(a) of the Exchange Act as Zoe’s Kitchen

stockholders need such information in order to make a fully informed decision whether to vote

in favor of the Proposed Transaction or seek appraisal.



                                               -2-
  Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 3 of 22 PageID #: 3



       4.        In short, unless remedied, Zoe’s Kitchen’s public stockholders will be forced to

make a voting or appraisal decision on the Proposed Transaction without full disclosure of all

material information concerning the Proposed Transaction being provided to them. Plaintiff

seeks to enjoin the stockholder vote on the Proposed Transaction unless and until such

Exchange Act violations are cured.

                                  JURISDICTION AND VENUE

       5.        This Court has jurisdiction over the claims asserted herein for violations of

Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder

pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal

question jurisdiction).

       6.        This Court has jurisdiction over the Defendants because each Defendant is either

a corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.        Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                          THE PARTIES

       8.        Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Zoe’s Kitchen.

       9.        Defendant Zoe’s Kitchen is a Delaware corporation, with its principal executive

offices at 760 State Highway 121, Suite 250, Plano, Texas 75024. Zoe’s Kitchen is a fast-casual

restaurant serving a menu of Mediterranean-inspired dishes. Zoe’s Kitchen’s common stock

trades on the New York Stock Exchange under the ticker symbol “ZOES.”



                                                 -3-
  Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 4 of 22 PageID #: 4



        10.   Defendant Greg Dollarhyde (“Dollarhyde”) has served as Chairman of the Board

and a director of the Company since 2007. Defendant Dollarhyde previously served as CEO of

the Company from October 2008 through March 2011.

        11.   Defendant Kevin Miles (“Miles”) has served as the Company’s President and

CEO since October 2012, as a director since December 2013, and as President and Chief

Operating Officer since February 2011. Defendant Miles previously served as Executive Vice

President of Operations beginning in 2009.

        12.   Defendant Thomas Baldwin (“Baldwin”) has been a director of the Company

since 2014.

        13.   Defendant Sue Collyns (“Collyns”) has been a director of the Company since

2014.

        14.   Defendant Cordia Harrington (“Harrington”) has been a director of the Company

since 2015.

        15.   Defendant Alec Taylor (“Taylor”) has been a director of the Company since 2015.

        16.   Defendants Dollarhyde, Miles, Baldwin, Collyns, Harrington, and Taylor are

referred to herein as the “Board” or the “Individual Defendants” and collectively with Zoe’s

Kitchen, as the “Defendants.”

                                OTHER RELEVANT ENTITIES

        17.   CAVA, a Delaware corporation, is a privately held company that owns and

operates a chain of Greek and Mediterranean restaurants. CAVA was founded in 2010 and is

headquartered in Washington, D.C.

        18.   Merger Sub is a Delaware corporation and a wholly-owned subsidiary of CAVA.




                                             -4-
  Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 5 of 22 PageID #: 5



       19.     Act III is a Boston-based investment fund formed by Shaich, founder and

chairman of Panera Bread. Existing Act III investments include CAVA, Clover Food Lab, Open

World, Tatte Bakery & Café and Life Alive Organic Café.

       20.     Invus is a private investment firm based in New York.

                               CLASS ACTION ALLEGATIONS

       21.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of all persons and entities that own Zoe’s Kitchen common

stock (the “Class”). Excluded from the Class are Defendants and their affiliates, immediate

families, legal representatives, heirs, successors or assigns and any entity in which Defendants

have or had a controlling interest.

       22.     Plaintiff’s claims are properly maintainable as a class action under Rule 23 of the

Federal Rules of Civil Procedure.

       23.     The Class is so numerous that joinder of all members is impracticable. While the

exact number of Class members is unknown to Plaintiff at this time and can only be ascertained

through discovery, Plaintiff believes that there are thousands of members in the Class. As of

October 8, 2018, there were approximately 19,604,590 shares of Company common stock

outstanding. All members of the Class may be identified from records maintained by Zoe’s

Kitchen or its transfer agent and may be notified of the pendency of this action by mail, using

forms of notice similar to those customarily used in securities class actions.

       24.     Questions of law and fact are common to the Class and predominate over

questions affecting any individual Class member, including, inter alia:

               a)     Whether Defendants have violated Section 14(a) of the Exchange Act and

Rule 14a-9 promulgated thereunder;



                                                -5-
  Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 6 of 22 PageID #: 6



               b)      Whether the Individual Defendants have violated Section 20(a) of the

Exchange Act; and

               c)      Whether Plaintiff and the other members of the Class would suffer

irreparable injury were the Proposed Transaction consummated.

       25.     Plaintiff will fairly and adequately protect the interests of the Class, and has no

interests contrary to or in conflict with those of the Class that Plaintiff seeks to represent.

Plaintiff has retained competent counsel experienced in litigation of this nature.

       26.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Plaintiff knows of no difficulty to be encountered in the

management of this action that would preclude its maintenance as a class action.

       27.     Defendants have acted on grounds generally applicable to the Class with respect

to the matters complained of herein, thereby making appropriate the relief sought herein with

respect to the Class as a whole.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       28.     Founded in 1995, Zoe’s Kitchen develops and operates a chain of fast-casual

restaurants offering a menu of Mediterranean-inspired comfort food. The Company prides itself

on delivering simple, tasty and fresh meals, made from scratch daily. Zoe’s Kitchen has grown

from 21 restaurants across seven states as of December 29, 2008, to 249 restaurants across 20

states, as of February 22, 2018.

       29.     In 2017, faced with a challenging restaurant sales environment, the Company

experienced declining sales growth and EBITDA as well as a lower stock price. The Board and

management determined to evaluate various strategic and financial alternatives. At a September



                                                -6-
  Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 7 of 22 PageID #: 7



7, 2017 Board meeting, the Board determined to form a special committee (the “Special

Committee”) consisting of Defendants Baldwin and Dollarhyde, to facilitate its strategic review.

On September 13, 2017, the Special Committee (on behalf of the Board) engaged Piper Jaffray

as the Company’s financial advisor in connection with the review.

       30.     Thereafter, Piper Jaffray contacted 26 financial and strategic candidates after

consultation with the Board and Special Committee. Twenty-three of the candidates entered into

non-disclosure / standstill agreements with the Company and received confidential information

memorandums concerning the Company. In early March, two candidates verbally indicated

interest in continuing due diligence and the potential to offer a premium of up to 10% of the

Company stock’s then-current trading price if sales trends improved, but did not submit a

definitive proposal.

       31.     On March 2, 2018, Shaich, chairman of the board of directors and former CEO of

Panera Bread, contacted Defendant Dollarhyde and expressed his interest in joining the Board.

Shaich thereafter entered into a non-disclosure agreement with the Company.

       32.     On March 9, 2018, Shaich contacted Defendant Dollarhyde and proposed that in

connection with his potential directorship he would make a minor equity investment (or PIPE) in

the Company.

       33.     At a March 15, 2018 Board meeting, following discussion, the Board instructed

Piper Jaffray to terminate the market check. Also at the meeting Defendant Baldwin informed

the Board that the Nominating and Governance Committee recommended that Shaich be offered

a position as a Board member. Defendant Dollarhyde informed the Board of Shaich’s proposal

to make a minor equity investment.

       34.     On April 4, 2018, Shaich submitted a non-binding proposal to make a minority



                                             -7-
  Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 8 of 22 PageID #: 8



investment in connection with joining the Board, along with due diligence requests.

       35.     Thereafter, on April 19, 2018, the Company delivered to Shaich a draft term sheet

setting forth the material terms and conditions upon which the Company would be prepared to

enter into the proposed PIPE transaction with Shaich.

       36.     Following discussions and due diligence, on April 23, 2018, Shaich informed the

Company that based on the Company’s proposed terms he was no longer interested in pursuing a

PIPE investment.     Shaich indicated he might re-engage following the Company’s earnings

release for the first quarter of 2018, which the Company subsequently issued on May 24, 2018.

       37.     On May 30, 2018, a representative of Morgan Stanley & Co. LLC (“Morgan

Stanley”) contacted Piper Jeffrey on Shaich’s behalf and indicated that Shaich was interested in

discussing a potential acquisition of the Company.

       38.     At a June 1, 2018 Special Committee meeting, the Special Committee determined

to invite Shaich to submit a written proposal to the full Board.

       39.     On June 14, 2018, the Board met and discussed material issues presented

concerning a confidentiality agreement with Shaich in connection with a potential acquisition

transaction. Among other things, the Board discussed Shaich’s affiliations with Zoe’s Kitchen’s

direct competitors as founder, chairman, and former CEO of Panera Bread and a director of

CAVA, and that Shaich was a holder of passive limited partnership interests in Misada Capital

Flagship Fund LP, then-owner of approximately 16.8% of the Company’s outstanding shares.

The Board further discussed a “staged” approach to providing Shaich due diligence access, as

well as management’s 2018 forecast and three-year (2018-2020) business plan.

       40.     On July 6, 2018, Shaich delivered a non-binding indication of interest, on behalf

of his controlled affiliate Act III, to acquire the Company at a cash purchase price ranging from



                                                -8-
  Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 9 of 22 PageID #: 9



$12.50 to $13.50 per share.

       41.     The Special Committee met and discussed the proposal the next day. The Special

Committee also discussed management’s long-range business plan and the timetable for

finalization of management’s five-year “base case” forecasts and underlying management

assumptions, which were being revised to take into account the Company’s declining

performance for the first and second quarters of 2018.       Also at the meeting, the Special

Committee discussed the market check conducted from September 2017 – March 2018, the

likelihood candidates previously contacted would be willing or able to pursue an acquisition if

contacted again, and the terms of the non-disclosures agreements that remained in effect with the

buyer candidates. Following discussion, it was determined that Shaich and his co-bidders should

be invited to conduct further due diligence during a 21-day exclusivity period. The parties

subsequently agreed to a 21-day exclusivity period, with a potential extension for up to 10 days

in the aggregate.

       42.     On July 13, 2018, on behalf of Shaich and Act III, Morgan Stanley requested to

add CAVA as a co-bidder to the proposed confidentiality agreement with the Company.

       43.     On July 18, 2018, the Company and Shaich entered into the Confidentiality

Agreement and the Exclusivity Agreement, which provided for an initial exclusivity period

expiring on August 2, 2018, subject to two five-day extensions. The Exclusivity Agreement also

provided that any definitive agreement would include a 35-day go-shop period.

       44.     On July 28, 2018, Company management provided the Board and Piper Jaffray

with a draft long-range business plan and financial forecasts for the Company for fiscal years

2018 through 2022.

       45.     On August 2, 2018, Act III, Invus and CAVA delivered a revised, non-binding



                                              -9-
 Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 10 of 22 PageID #: 10



indication of interest to acquire the Company for $13.25 per share and requested the Company

extend the exclusivity period to August 15, 2018.

       46.    The next day, the Special Committee met to discuss the revised proposal and the

Board met to discuss the current state of the Company’s business. Company management

addressed its draft long-range (2018-2022) business plan and financial forecasts, including

certain key assumptions and sensitivity analyses underlying management’s forecasts, the

execution risks inherent in management’s long-range business plan, the basis for certain of

management’s growth and cost assumptions, and the overall reliability and reasonableness of the

long-range business plan. Thereafter, the Board approved management’s long-range business

plan. Following discussion of the revised proposal by Act III, Invus and CAVA, the Board

instructed Piper Jaffray to discuss an increased $13.75 per share price with Morgan Stanley and

indicate the Company was prepared to extend exclusivity through August 12, 2018.

       47.    The buyer parties subsequently indicated they were not willing to increase the

offer price above $13.25 and on August 10, 2018, Act III, Invus and CAVA submitted a further

revised proposal to acquire the Company for $12.75 per share.

       48.    On August 12, 2018, the Special Committee met and determined to recommend to

the Board that it was in the best interests of the Company’s stockholders to proceed with

negotiations of the Merger Agreement and aim to execute and announce a definitive agreement

prior to the Company’s scheduled second quarter earnings release.

       49.    Thereafter, the parties negotiated the remaining open terms in the merger

agreement.

       50.    At an August 16, 2018 Board meeting, Piper Jaffray rendered its fairness opinion.

The Board determined the Proposed Transaction was in the best interests of the Company’s



                                             - 10 -
 Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 11 of 22 PageID #: 11



stockholders and approved the Merger Agreement, which the parties executed immediately

following the Board meeting.

       51.    Following the August 17, 2018 public announcement of the Proposed

Transaction, Piper Jaffray conducted an outreach in connection with the go-shop period. Piper

Jaffray contacted 46 parties, including some, but not all of the candidates previously contacted

during the market check conducted by the Company during the period from September 2017

through early March 2018. Five of the parties contacted during the go-shop period entered into

non-disclosure agreements but later withdrew from the go-shop process.

The Proposed Transaction

       52.    On August 17, 2018, Zoe’s Kitchen and CAVA issued a joint press release

announcing the Proposed Transaction. The press release states, in relevant part:

       PLANO, Texas -- Zoe’s Kitchen, Inc., (“Zoës Kitchen” or the “Company”)
       (NYSE:ZOES), a fast-casual restaurant group with 261 domestic restaurant
       locations, today announced that it has entered into a definitive agreement to be
       acquired in a transaction by privately held Cava Group, Inc., (“CAVA”) a fast-
       growing Mediterranean culinary brand with 66 restaurants. The combined
       companies will have 327 restaurants in 24 states throughout the U.S.

       Under the terms of the agreement, Zoës Kitchen shareholders will receive $12.75
       in cash for each share of common stock they hold. This represents a premium of
       approximately 33% to Zoës Kitchen’s closing share price on August 16, 2018 and
       a premium of approximately 33% to Zoës Kitchen 30-day volume weighted
       average price ended on August 16, 2018, and an enterprise value of approximately
       $300 million.

       The acquisition of Zoës Kitchen will be financed through a significant equity
       investment in CAVA led by Act III Holdings, the investment vehicle created by
       Ron Shaich, founder, chairman, and former CEO of Panera Bread, and funds
       advised by The Invus Group, with participation from existing investors SWaN &
       Legend Venture Partners and Revolution Growth.

       After closing, Brett Schulman, current Chief Executive Officer of CAVA, will
       serve as Chief Executive Officer of the combined company and will work closely
       with the existing leadership teams at Zoës Kitchen and CAVA to oversee their



                                              - 11 -
 Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 12 of 22 PageID #: 12



       growth and evolution. Ron Shaich will serve as Chairman of the combined
       company.

       COMMENTS BY LEADERSHIP

       Kevin Miles, Zoës Kitchen Chief Executive Officer said: “Zoës Board of
       Directors and Management are pleased to announce today’s transaction. Our
       mission was to deliver the highest value obtainable for our shareholders and
       pursuant to the transaction announced today our shareholders will be receiving a
       substantial premium to the Company’s unaffected stock price. I am proud of the
       significant work the team has executed over recent years to grow the Zoës
       Kitchen footprint, build brand affinity and secure a leadership position in the
       Mediterranean and better-for-you category. These efforts made it an attractive
       candidate for a transaction of this kind. I’d like to thank each and every team
       member who will continue to make Zoës a differentiated dining experience every
       day.”

       Brett Schulman, CAVA Chief Executive Officer said: “Today’s announcement is
       an exciting milestone for CAVA, and we’re thrilled to welcome Zoës Kitchen to
       our family. Together, these two brands are united by a shared heritage and passion
       for exceptional Mediterranean cuisine. Now with the addition of Zoës Kitchen,
       we will be able to broaden our geographic footprint and meet the needs of even
       more guests — whether in Bethesda or Birmingham, Plano or Pasadena — who
       crave delicious, healthy food without compromise. As part of the CAVA family,
       Zoës Kitchen will benefit from CAVA’s track record of bold culinary innovation
       and leveraging data and technology to drive growth and convenience.”

       Ron Shaich, Act III Holdings Chief Executive, CAVA board member, and CAVA
       investor said: “As a close observer of the fast-casual restaurant industry, I am
       thrilled at the prospect of what CAVA and Zoës Kitchen can accomplish together.
       Together these businesses will create the leading company in one of the most
       important categories in fast casual today — Mediterranean — with the
       capabilities to drive extraordinary customer satisfaction and powerful growth.”

Insiders’ Interests in the Proposed Transaction

       53.     Zoe’s Kitchen insiders are the primary beneficiaries of the Proposed Transaction,

not the Company’s public stockholders. The Board and the Company’s executive officers are

conflicted because they will have secured unique benefits for themselves from the Proposed

Transaction not available to Plaintiff and Zoe’s Kitchen’s public stockholders.




                                              - 12 -
 Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 13 of 22 PageID #: 13



          54.   Company insiders stand to reap substantial financial benefits for securing the deal

with CAVA. According to the Proxy Statement, certain Zoe’s Kitchen equity awards, including

Company stock options, restricted shares and restricted stock unit awards held by its directors

and executive officers, will be converted into the right to receive cash payments. The following

table summarizes the cash payments the Company’s executive officers and directors stand to

receive in connection with their equity awards:




          55.   Furthermore, if they are terminated in connection with the Proposed Transaction

Zoe’s Kitchen’s named executive officers stand to receive substantial cash severance payments

in the form of golden parachute compensation as set forth in the following table:


                                       Golden Parachute Compensation

                                                                       Perquisites/
   Name                  Cash ($)(1)           Equity ($)(2)          Benefits ($)(3)           Total ($)
   Kevin Miles      $          1,750,488   $          1,175,754   $               15,294   $         2,941,536
   Sunil Doshi      $            838,420   $            512,805   $               11,588   $         1,362,813
   James Besch      $            264,974   $             72,509   $                7,725   $           345,208
   Michael Todd     $            303,750   $             72,509   $                9,331   $           385,590


The Proxy Statement Contains Material Misstatements or Omissions

          56.   The Defendants filed a materially incomplete and misleading Proxy Statement

with the SEC and disseminated it to Zoe’s Kitchen’s stockholders.                          The Proxy Statement

misrepresents or omits material information that is necessary for the Company’s stockholders to

                                                    - 13 -
 Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 14 of 22 PageID #: 14



make an informed decision whether to vote their shares in favor of the Proposed Transaction or

seek appraisal.

       57.        Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) potential conflicts of interest faced by Company insiders and the Company’s

financial advisor, Piper Jaffray; (ii) the background process leading to the Proposed Transaction;

and (iii) the data and inputs underlying the financial valuation analyses that support the fairness

opinion provided by Piper Jaffray. Accordingly, Zoe’s Kitchen stockholders are being asked to

make a voting or appraisal decision in connection with the Proposed Transaction without all

material information at their disposal.

Material Omissions Concerning Company Insiders’ and Piper Jaffray’s Potential Conflicts of
Interest

       58.        The Proxy Statement fails to disclose material information concerning the

potential conflicts of interest faced by Zoe’s Kitchen insiders.

       59.        For example, the Proxy Statement sets forth:

       As of the date of this proxy statement, to the Company's knowledge, none of our
       executive officers has had any discussion or entered into any agreement with Parent or
       any of its affiliates regarding employment with, or the right to purchase or participate in
       the equity of, the Surviving Corporation or one or more of its affiliates. Prior to or
       following the closing of the Merger, some or all of our executive officers or other
       employees may discuss or enter into agreements with Parent or any of its affiliates
       regarding employment with, or the right to purchase or participate in the equity of, the
       Surviving Corporation or one or more of its affiliates. However, the Company and Parent
       have stated that they do not intend to enter into any such agreements before the special
       meeting.

Proxy Statement at 75-76. Yet, according to the August 17, 2018 press release announcing the

Proposed Transaction, “[a]fter closing . . . [CAVA’s CEO] will work closely with the existing

leadership teams at Zoës Kitchen and CAVA to oversee their growth and evolution.” Emphasis



                                                - 14 -
 Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 15 of 22 PageID #: 15



added. The Proxy Statement, however, fails to disclose the details of all employment and

retention-related discussions and negotiations that occurred between CAVA, Act III and Invus

on the one hand, and Zoe’s Kitchen executive officers on the other, including who participated in

all such communications, when they occurred and their content, as well as whether any of Act

III, Invus and CAVA’s prior proposals or indications of interest mentioned management

retention in the combined company or the purchase of or participation in the equity of the

surviving corporation.

       60.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       61.     The Proxy Statement also fails to disclose material information concerning the

fees received by Piper Jaffray for any past work performed for the Company, CAVA and Invus.

       62.     The Proxy Statement sets forth:

       Piper Jaffray acted as a financial advisor to the Company in connection with the
       Merger and will receive a fee, currently estimated to be approximately
       $3.4 million from the Company. A significant portion of Piper Jaffray's fee is
       contingent upon consummation of the Merger, and $750,000 of such fee has been
       earned by Piper Jaffray for rendering its fairness opinion and is creditable against
       the total fee. The opinion fee was not contingent upon the consummation of the
       Merger or the conclusions reached in Piper Jaffray's opinion. The Company has
       also agreed to indemnify Piper Jaffray against certain liabilities and reimburse
       Piper Jaffray for certain expenses in connection with its services. Piper Jaffray is
       currently engaged as financial advisor for the Company in connection with the
       Company's review of strategic alternatives. In addition, in the ordinary course of
       its business, Piper Jaffray and its affiliates may actively trade securities of the
       Company for its own account or the account of its customers and, accordingly,
       may at any time hold a long or short position in such securities. In the ordinary
       course of its business, Piper Jaffray also publishes research on the shares
       Company common stock. Piper Jaffray may also, in the future, provide


                                              - 15 -
 Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 16 of 22 PageID #: 16



       investment banking and financial advisory services to the Company or the Parent
       or entities that are affiliated with the Company or the Parent, for which Piper
       Jaffray would expect to receive compensation.

Proxy Statement at 73. The Proxy Statement, however, fails to disclose any services Piper

Jaffray provided to the Company, CAVA or Invus in the past two years, and any fees Piper

Jaffray received in connection with those services.

       63.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       64.     The omission of this information renders the statements in the “Background of

The Merger,”“Information About Piper Jaffray,” and “Interests of Certain Persons in the

Merger” sections of the Proxy Statement false and/or materially misleading in contravention of

the Exchange Act.

Material Omissions Concerning the Background Process of the Proposed Transaction

       65.     The Proxy Statement omits material information relating to the sale process

leading up to the Proposed Transaction.

       66.     In connection with the Company’s September 2017 through March 2018

outreach, the Company entered into non-disclosure agreements with 23 financial and strategic

candidates. Proxy Statement at 33. Indeed, at the July 7, 2018 Special Committee meeting, the

Special Committee discussed “[t]he terms of the non-disclosure agreements that remained in

effect with these buyer candidates . . . .” Id. at 39. Yet, the Proxy Statement fails to disclose

whether these non-disclosure agreements include standstill provisions that are still in effect

and/or contain “don’t-ask-don’t-waive” standstill provisions that are presently precluding these

prospective bidders from making a topping bid for the Company.



                                               - 16 -
 Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 17 of 22 PageID #: 17



       67.      The disclosure of the terms of the standstill provisions in the confidentiality

agreements Zoe’s Kitchen entered into with potential buyers is crucial to Zoe’s Kitchen

stockholders being fully informed of whether their fiduciaries have put in place restrictive

devices to foreclose a topping bid for the Company.

       68.      Notably, during the go-shop period, Piper Jaffray contacted 46 parties, including

some, but not all of the candidates previously contacted during the market check conducted by

the Company during the period from September 2017 through early March 2018. The Proxy

Statement must disclose the specific reasons for not contacting the parties involved in the initial

market check.

       69.      The omission of this information renders the statements in the “Background of

The Merger” section of the Proxy Statement false and/or materially misleading in contravention

of the Exchange Act.

Material Omissions Concerning Piper’s Financial Analyses

       70.      The Proxy Statement describes Piper Jaffray’s fairness opinion and the various

valuation analyses performed in support of its opinion. However, the description of Piper

Jaffray’s fairness opinion and analyses fails to include key inputs and assumptions underlying

the analyses. Without this information, as described below, Zoe’s Kitchen’s public stockholders

are unable to fully understand these analyses and, thus, are unable to determine what weight, if

any, to place on Piper Jaffray’s fairness opinion in determining whether to vote their shares in

favor of the Proposed Transaction or seek appraisal. This omitted information, if disclosed,

would significantly alter the total mix of information available to Zoe’s Kitchen’s stockholders.

       71.      With respect to Piper Jaffray’s Discounted Cash Flow Analysis (“DCF”), the

Proxy Statement fails to disclose: (i) unlevered free cash flows (“UFCF”) from the second half of

fiscal 2018 to fiscal year 2022, after taking into account treatment of stock based compensation

                                              - 17 -
    Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 18 of 22 PageID #: 18



as a cash expense;1 (ii) quantification of the stock-based compensation that was treated as a cash

expense for purposes of Piper Jaffray’s DCF; (iii) quantification of the inputs and the

assumptions underlying the discount rates ranging from 9.2% to 14.2%; (iv) the estimated

remaining net operating loss (“NOL”) balance at fiscal year 2022; and (v) the implied perpetuity

growth rate range resulting from the analysis.

        72.    With respect to Piper Jaffray’s Selected Public Companies Analysis and Selected

Precedent Transactions Analysis, the Proxy Statement fails to disclose the individual multiples

and financial metrics for the companies and transactions observed by Piper Jaffray in its

respective analyses.

        73.    Similarly, with respect to Piper Jaffray’s Premiums Paid Analysis, the Proxy

Statement fails to disclose the transactions reviewed by Piper Jaffray, as well as the individual

premiums of the consideration offered in each transaction.

        74.    When a banker’s endorsement of the fairness of a transaction is touted to

stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        75.    The omission of this information renders the statements in the “Opinion of Piper

Jaffray & Co.” section of the Proxy Statement false and/or materially misleading in

contravention of the Exchange Act.

        76.    The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include
1 The Proxy Statement sets forth the line items utilized to calculate the Company’s UFCF for the
second half of 2018 to 2022. Proxy Statement at 70. The Proxy Statement then states, “[i]n
addition, stock based compensation was treated as a cash expense for purposes of determining
unlevered free cash flow.” Id. at 69. Thus, without the value of stock-based compensation,
Company stockholders are unable to determine by how much the Company’s UFCF was
deducted for purposes of Piper Jaffray’s DCF.


                                                 - 18 -
 Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 19 of 22 PageID #: 19



this information in the Proxy Statement. Absent disclosure of the foregoing material information

prior to the stockholder vote on the Proposed Transaction, Plaintiff and the other members of the

Class will be unable to make a fully-informed voting or appraisal decision in connection with the

Proposed Transaction and are thus threatened with irreparable harm warranting the injunctive

relief sought herein.

                                     CLAIMS FOR RELIEF

                                              COUNT I

                 Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       77.     Plaintiff repeats all previous allegations as if set forth in full.

       78.     During the relevant period, Defendants disseminated the false and misleading

Proxy Statement specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in

violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       79.     By virtue of their positions within the Company, the Defendants were aware of

this information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the Defendants. It misrepresented

and/or omitted material facts, including material information about potential conflicts of interest,

the sales process for the Company, and the financial analyses performed by the Company’s

financial advisor. The Defendants were at least negligent in filing the Proxy Statement with

these materially false and misleading statements.

       80.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction or whether to seek to exercise their appraisal rights.


                                                 - 19 -
 Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 20 of 22 PageID #: 20



       81.     By reason of the foregoing, the Defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       82.     Because of the false and misleading statements in the Proxy Statement, Plaintiff

and the Class are threatened with irreparable harm, rendering money damages inadequate.

Therefore, injunctive relief is appropriate to ensure Defendants’ misconduct is corrected.

                                             COUNT II

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

       83.     Plaintiff repeats all previous allegations as if set forth in full.

       84.     The Individual Defendants acted as controlling persons of Zoe’s Kitchen within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers and/or directors of Zoe’s Kitchen, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       85.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       86.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the securities

violations as alleged herein, and exercised the same. The Proxy Statement at issue contains the




                                                 - 20 -
 Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 21 of 22 PageID #: 21



unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of the Proxy Statement.

        87.   In addition, as the Proxy Statement sets forth at length, and as described herein,

the Individual Defendants were each involved in negotiating, reviewing, and approving the

Proposed Transaction.    The Proxy Statement purports to describe the various issues and

information that they reviewed and considered—descriptions the Company directors had input

into.

        88.   By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

        89.   As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule

14a-9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these Defendants are liable pursuant to Section 20(a) of the

Exchange Act.    As a direct and proximate result of Defendants’ conduct, Zoe’s Kitchen’s

stockholders will be irreparably harmed.

                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Zoe’s Kitchen, and against Defendants, as

follows:

        A.    Ordering that this action may be maintained as a class action and certifying

              Plaintiff as the Class representative and Plaintiff’s counsel as Class counsel;

        B.    Preliminarily and permanently enjoining Defendants and all persons acting in

              concert with them from proceeding with, consummating, or closing the Proposed



                                              - 21 -
 Case 1:18-cv-01579-UNA Document 1 Filed 10/12/18 Page 22 of 22 PageID #: 22



               Transaction and any vote on the Proposed Transaction, unless and until

               Defendants disclose and disseminate the material information identified above to

               Zoe’s Kitchen stockholders;

       C.      In the event Defendants consummate the Proposed Transaction, rescinding it and

               setting it aside or awarding rescissory damages to Plaintiff and the Class;

       D.      Declaring that Defendants violated Sections 14(a) and/or 20(a) of the Exchange

               Act, as well as SEC Rule 14a-9 promulgated thereunder;

       E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

               Plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury.

Dated: October 12, 2018                                 O’KELLY ERNST & JOYCE, LLC

                                                By /s/ Ryan M. Ernst
                                                   Ryan M. Ernst (#4788)
                                                   901 N. Market St., Suite 1000
OF COUNSEL:                                        Wilmington, DE 19801
                                                   Tel.: (302) 778-4000
WEISSLAW LLP
Richard A. Acocelli                                Email: rernst@oelegal.com
Michael A. Rogovin
Kelly K. Moran
1500 Broadway, 16th Floor
New York, New York 10036
Tel: (212) 682-3025
Fax: (212) 682-3010

BRAGAR EAGEL & SQUIRE, P.C.
Melissa A. Fortunato
885 Third Avenue, Suite 3040
New York, New York 10022
Tel: (212) 308-5858
Fax: (212) 486-0462
Email: fortunato@bespc.com

Attorneys for Plaintiff


                                               - 22 -
